NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Submitted June 1, 2011*
                                    Decided June 7, 2011

                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 10-2400

GREGORY A. WHITE,                                   Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Central District of Illinois.

       v.                                           No. 07-3026

TARRY WILLIAMS, et al.,                             Harold A. Baker,
     Defendants-Appellees.                          Judge.



                                         ORDER

        Gregory White asserts a number of constitutional claims against staff members at
the Rushville Treatment and Detention Facility, where he is civilly committed as a violent
sex offender. The district court granted in part the defendants’ motions for summary
judgment, leaving one claim for trial. But after White became disruptive at the final pretrial
hearing, the judge dismissed the lawsuit with prejudice. We affirm the decision.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2)(C).
No. 10-2400                                                                              Page 2

       On September 7, 2006, Rushville staff members were ordered to take White to a
hospital for a medical examination. When he resisted, four of the those employees allegedly
placed White in a head lock and then repeatedly struck him before dragging him to the
prison infirmary. White still refused to cooperate and was placed in Special Management
Status until a disciplinary committee assigned him to Close Status on September 11. He
remained there for 30 days before returning to General Status.

        White’s lawsuit included claims about his disciplinary hearing and the conditions in
Special Management Status, but only his claim of excessive force based on the physical
altercation on September 7 survived summary judgment. The district court, noting that
White had a “stack” of disciplinary cases at Rushville and three convictions for batteries
committed against employees at detention facilities, convened a status hearing by video
conference to evaluate whether to conduct the jury trial entirely by video. At that hearing
White reacted angrily to adverse rulings and to statements made by defense counsel and
the court. His language, the court later observed, would have made a “sailor blush.”

        White continued his difficult behavior a month later at the final pretrial conference,
which also was conducted by video. First he denied receiving a proposed pretrial order
from the defendants, though defense counsel insisted that White previously had
acknowledged receipt of that document. Then after the district court had faxed a copy to
White, he complained that he never received the court’s order resolving the defendants’
second motion for summary judgment, though docket entries show it was mailed to him.
White became angry and tossed his papers off the table when, in his opinion, the court
showed no sympathy about the missing order. That outburst prompted the court to issue a
warning that White would be held in contempt if he continued his behavior. White reacted
to the warning by accusing the court of being prejudiced and challenging the judge to
either be fair or else dismiss the lawsuit. The judge dismissed the case.

        On appeal White challenges several aspects of the district court’s handling of his
case. But unless we agree with White that it was error to dismiss his lawsuit as a sanction,
the rest of his contentions are irrelevant.

        District judges have the inherent authority to impose sanctions—including
dismissal—when a litigant engages in conduct that abuses the judicial process. Chambers v.
NASCO, Inc., 501 U.S. 32, 44-45 (1991); Montano v. City of Chicago, 535 F.3d 558, 563 (7th Cir.
2007). Our review is deferential, and we will sustain the choice of sanction unless the
district court abused its discretion. Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 798
(7th Cir. 2009); Dotson v. Bravo, 321 F.3d 663, 667-68 (7th Cir. 2003). Dismissal may be
appropriate when a party has shown a lack of respect for the court or proceedings.
No. 10-2400                                                                              Page 3

See Petito v. Brewster, 562 F.3d 761, 762-63 (5th Cir. 2009); Garrett v. Selby Connor Maddux &
Janer, 425 F.3d 836, 841 (10th Cir. 2005). And pertinent to White’s behavior in this litigation,
the sanction of dismissal has been upheld where a plaintiff challenged the district court’s
authority or leveled vitriol and frivolous accusations against the court or opposing counsel.
See Petito, 562 F.3d at 762-63 (plaintiff ignored court orders, used vulgarities in referring to
judicial officers, and sent threatening e-mails to opposing counsel); Shearman v. Comm’r of
Internal Revenue, 436 F.3d 533, 537 (5th Cir. 2006) (plaintiff refused to obey court orders and
accused judge and opposing counsel of engaging in criminal conduct); Castillo v. St. Paul
Fire & Marine Ins. Co., 938 F.2d 776, 779-80 (7th Cir. 1991) (plaintiff threatened violence in
deposition).

        We cannot conclude that the district court abused its discretion in dismissing
White’s lawsuit. The judge exercised restraint despite White’s antagonistic demeanor
during the April status hearing and his vulgar reaction as that hearing concluded. But
White crossed the line at the final pretrial conference. Instead of heeding the warning he
received after tossing his paperwork from his table, White openly challenged the court’s
impartiality and essentially dared the judge to dismiss the case. In fact, in this court White
implicitly acknowledges his affront to the dignity of the district court but blames an “anti-
social personality mental disorder” and insists that he never meant any lack of respect. The
district judge saw things differently and was entitled to conclude, as the court did, that the
proceedings had reached “an impasse.”

                                                                                   AFFIRMED.